DETAILED ACTION

This Office Action is in response to the Request for Continued Examination filed 5/3/2022.  Claims 1-18 are currently pending in the application.

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

Applicant's arguments filed 4/19/2022 have been fully considered but they are not fully persuasive.
Independent claims 1, 7, and 13 have been amended to include a new limitation requiring “transmitting, to the first network node, a request for the second network node to establish a direct link between the first UE and the second UE”.  Applicant argues this is not taught by the previously cited reference, and the Examiner agrees.  However, after a new search with respect to the amended claim limitation, it is believed that this limitation is rendered obvious in view of the teachings of newly cited Uchiyama et al. (U.S. Publication US 2018/0027538 A1).  Specifically Uchiyama et al. discloses performing D2D communications between UEs belonging to different base station and operators (See page 2 paragraph 45, page 2 paragraph 50, and Figure 2 of Uchiyama et al.).  Uchiyama et al. also discloses a first base station 200a acquiring a D2D transmission request from a first terminal device 100a and forwarding the request to a second base station 200b, where in the second base station 200b then performs control to establish a D2D transmission link between the first terminal device 100a and a second terminal device 100b (See page 7 paragraphs 164-165 and Figure 10 of Uchiyama et al.).  Thus, it is believed that the amended claim limitation is rendered obvious in view of these teachings of Uchiyama et al.  Please see the rejections below for further detail.
Regarding dependent claims 3, 9, and 15, Applicant argues that previously cited Schubert et al. does not teach “receiving a join schedule for a beam search procedure from the first network node”, as claimed.  The Examiner respectfully disagrees.  Schubert et al. teaches a base station allocating devices, i.e. UEs, in a cluster beam indices to be used by the devices including for use as transmitting reference signals, wherein UEs, wherein the UEs measure the reference signals from each other (See page 2 paragraphs 33-35, and page 3 paragraphs 47-48, and Figures 2 and 4-5).  Schubert et al. also teaches the base station performing cooperative beam grouping with neighboring base stations wherein the beam index information is shared, UEs perform measurements of the beams, and UEs report the measurements to the base stations (See page 2 paragraphs 36-43 and page 3 paragraphs 49-51 of Schubert et al.).  It is this assignment and sharing of beam indexes from the base station used for the transmission of reference signals that are measured by the UE that is equated to the claimed “joint schedule for a beam search procedure”.  Since the base stations and UEs all share the beam index information used for the reference signals and then measure and report information regarding the reference signals, it is believed that this is equivalent to a joint schedule for a beam search procedure, as claimed.  Thus, rejections of these claims based on these teachings of Schubert et al. are maintained.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. in view of Uchiyama et al. (U.S. Publication US 20180027538 A1).
With respect to claims 1, 7, and 13, Lee et al. discloses a first User Equipment associated with a first network node and comprising a receiver, a processor, and a transmitter, which are means for a method of operating the first UE (See the abstract, page 6 paragraphs 78-79, and Figure 6 of Lee et al. for reference to a mobile station, which is a first UE, associated with a base station, which is a first network node, and comprising a receiving module, a transmitting module, and a processor adapted to perform a method of direct communication in a wireless communication system).  Lee et al. also discloses receiving a Sounding Reference Signal (SRS) from a second UE; and measuring a signal quality of the SRS (See page 5 paragraphs 73-74 of Lee et al. for reference to the mobile station receiving, detecting, and measuring channel quality of a sounding signal, i.e. a SRS, transmitted by a neighbor mobile station, i.e. a second UE, to a base station).  Lee et al. further discloses determining whether the second UE is a candidate for a direct link based on the signal quality measurement; and transmitting a request to the first network node to establish a direct link with the second UE (See page 3 paragraph 42 and page 5 paragraphs 74-76 of Lee et al. for reference to the mobile station determining if a quality of the measured signal from the neighbor mobile station is equal to or higher than a specific level, i.e. determining whether or not the neighbor mobile station is a candidate for a direct link, and for reference to the mobile station requesting to the base station to perform direct communication with the neighbor mobile station).  Although Lee et al. does disclose a first UE, i.e. a first mobile station, being associated with a first base station, Lee et al. does not specifically disclose the second UE being associated with a second base station, and transmitting, to the first network node, a request for the second network node to establish a direct link between the first UE and the second UE.  However, Uchiyama et al. discloses performing D2D communications between UEs belonging to different base station and operators (See page 2 paragraph 45, page 2 paragraph 50, and Figure 2 of Uchiyama et al.).  Uchiyama et al. also discloses a first base station 200a, i.e. first network node, acquiring a D2D transmission request from a first terminal device 100a, i.e. a first UE, and forwarding the request to a second base station 200b, i.e. a second network node, where in the second base station 200b then performs control to establish a D2D transmission link between the first terminal device 100a and a second terminal device 100b, i.e. a second UE (See page 7 paragraphs 164-165 and Figure 10 of Uchiyama et al.).  These embodiments taught by Uchiyama et al. have the advantage of allowing for direct communication between UEs associated with different base stations.  Therefore, it would have been obvious for one of ordinary skill in the art at the time of effective filing, when presented with the work of Uchiyama et al., to combine a configuration comprising UEs associated with different base stations, as suggested by Uchiyama et al., with the system and method of Lee et al., with the motivation being to allow for direct communication between UEs associated with different base station.

Claims 2, 8, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. in view of Uchiyama et al., and in further view of Schubert et al. (U.S. Publication US 2020/0314828 A1).
With respect to claims 2, 8, and 14, although Lee et al. does disclose the mobile station attempting to obtain information on mobile stations possible to become neighbor mobile station, i.e. information for identifying a mobile station ID (See pages 4-5 paragraphs 63-65 of Lee et al.), Lee et al. does not specifically disclose determining an ID of the second UE based on the received SRS.  However, Ma et al., in the field of communications, discloses a first user equipment detecting a SRS signal of another user equipment to determine identify information of the another user equipment (See page 5 paragraph 69 of Ma et al.).  Determining identity information of another UE from a detected SRS signal has the advantage of allowing a UE to detect IDs of other UEs via the same signals, i.e. SRSs, measured to determine channel quality between the UEs, such that further signals do not needed to be detected in order to determine the IDs.  Thus, it would have been obvious for one of ordinary skill in the art at the time of effective filing, when presented with the work of Ma et al., to combine determining identity information of another UE from a detected SRS signal, as suggested by Ma et al., with the system and method of Lee et al., with the motivation being to allow a UE to detect IDs of other UEs via the same signals, i.e. SRSs, measured to determine channel quality between the UEs

Claims 3-6, 9-12, and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. in view of Uchiyama et al. and Ma et al., and in further view of Ma et al. (U.S. Publication US 2014/0169310 A1).
With respect to claims 3, 9, and 15, Lee et al. does not specifically disclose receiving a joint schedule for a beam search from the first base station.
With respect to claims 4, 10, and 16, Lee et al. does not specifically disclose performing a beam search procedure.
With respect to claims 5, 11, and 17, Lee et al. does not specifically disclose transmitting a beam search report to the first base station.
With respect to claims 6, 12, and 18, Lee et al. does not specifically disclose receiving information about a direct link beam pair for establishing a direct link with the second UE.
With respect to claims 3-6, 9-12, and 15-18, Schubert et al., in the field of communications, discloses a base station providing to UEs information on beam indexes used with beam specific reference signals used by the UEs to measure different beams belonging to other UEs, i.e. a joint schedule for a beam search, where the UEs measure the beams, i.e. perform a beam search procedure, report the measurements to the base station as sidelink interference matrix measurements, and receive, based on the report, a new beamforming configuration, i.e. precoders, used for direct communication between the UEs including, which is information about a direct link beam pair for establishing a direct link between the UEs (See page 2 paragraphs 33-43, page 3 paragraphs 47-51, and Figures 2 and 4-5 of Schubert et al.).  Transmitting a beam search report based on measurements obtained during a joint beam search procedure and receiving information about direct link beams used to transmit between UEs has the advantage of allowing interference between multiple direct links used by multiple UE pairs to be detected and mitigated.  Thus, it would have been obvious for one of ordinary skill in the art at the time of effective filing, when presented with the work of Schubert et al., to combine transmitting a beam search report based on measurements obtained during a joint beam search procedure and receiving information about direct link beams used to transmit between UEs, as suggested by Schubert et al., with the system and method of Lee et al., with the motivation being to allow interference between multiple direct links used by multiple UE pairs to be detected and mitigated.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jason E Mattis whose telephone number is (571)272-3154. The examiner can normally be reached M-F 7:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-2723155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON E MATTIS/Primary Examiner, Art Unit 2461